Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159896                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re ESTATE OF LOUIS G. BASSO, JR.,                                                                 Richard H. Bernstein
  a/k/a LOUIS GABRIEL BASSO.                                                                           Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  _______________________________________                                                                               Justices


  MARY ANGELA BASSO,
          Appellant,
  v                                                                 SC: 159896
                                                                    COA: 342370
                                                                    Oakland PC: 2015-361584-DE
  THOMAS BRENNAN FRASER, Personal
  Representative of the ESTATE OF LOUIS G.
  BASSO, JR.,
               Appellee.
  _______________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2020
           b0408
                                                                               Clerk